      Case 1:18-cr-00434-JGK Document 197 Filed 08/12/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

                                                18-cr-434-01 (JGK)
          - against -
                                                MEMORANDUM OPINION
LENIN GUZMAN-HIDALGO,                           AND ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     On July 30, 2019, the defendant, Lenin Guzman-Hidalgo

pleaded guilty to one count of theft of Government funds in

violation of 18 U.S.C. § 641 in that he participated in a scheme

to obtain stolen United States Treasury Department checks and

have them deposited in various bank accounts. On January 17,

2020, the Court sentenced the defendant principally to 22 months

imprisonment, a substantial downward variance from the Guideline

Sentencing Range of 30 to 37 months imprisonment. The Court also

ordered the defendant to pay restitution in excess of

$935,000 in view of the amount of the loss to the Government for

which the defendant was partially responsible. Because the

defendant is not a citizen of the United States, he may be

removed from the United States. The defendant began serving his

sentence of imprisonment on about March 13, 2020 at the

Metropolitan Correctional Center (“MCC”).

     The defendant now moves for release from imprisonment

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) based on his alleged
      Case 1:18-cr-00434-JGK Document 197 Filed 08/12/20 Page 2 of 4



medical condition and the conditions of confinement at the MCC.

However, the defendant has failed to show that compassionate

release should be granted in his case. See generally United

States v. Hidalgo, No. 13-CR-413-2, 2020 WL 2642133 (S.D.N.Y.

May 26, 2020).

     The defendant has satisfied the initial requirement of

exhaustion because he filed a request for compassionate release

on July 15, 2020, and the Bureau of Prisons denied his request

on July 24, 2020 with the explanation, “you are not eligible for

Compassionate Release consideration due to the nature of your

[offense].”

     However, the defendant has failed to show any basis for

granting compassionate release. He has failed to show any

“extraordinary and compelling reason” to warrant compassionate

release. The Government has provided the defendant’s medical

records from the Bureau of Prison, which do not reveal any

significant medical problems that would make the defendant more

susceptible to COVID-19 or the serious effects of COVID-19.

While the defendant had one upper respiratory infection in March

2020, it was resolved. In the Pre-Sentence Report, the

defendant, who is 32 years old, reported some knee discomfort

from a prior broken knee but “noted no other physical health

concerns and is not prescribed any prescription medication.” The

generalized complaints about conditions at the MCC are


                                    2
      Case 1:18-cr-00434-JGK Document 197 Filed 08/12/20 Page 3 of 4



insufficient to rise to the level of an “extraordinary and

compelling reason” to warrant compassionate release. See

Hidalgo, 2020 WL 2642133, at *4-*5. For this reason alone, the

application should be denied.

     Moreover, the defendant has failed to show that the factors

under 18 U.S.C. § 3553(a) support the defendant’s immediate

release. The defendant has only completed less than 5 months of

his 22-month sentence, which constituted a substantial downward

variance form the Guideline Sentencing Range. This Court

carefully considered the relevant sentencing factors when it

imposed the sentence less than seven months ago. The Court

concluded at that time that the sentence was sufficient but no

greater than necessary to comply with the sentencing factors in

§ 3553(a)(2). Nothing has happened in the interim to cause the

Court to reassess that calculation. A substantial sentence was

needed because of the gravity of the offense, the amount of the

theft, and the need for deterrence. Those factors remain true

today and would not be served by a sentence that was

substantially less than half of the sentence that the Court

originally imposed.

                               CONCLUSION

     The Court has considered all of the arguments raised. To

the extent not specifically addressed above, the arguments are

either moot or without merit. The defendant’s application for a


                                    3
         Case 1:18-cr-00434-JGK Document 197 Filed 08/12/20 Page 4 of 4



reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)

is denied. Chambers will mail a copy of this Memorandum Opinion

and Order to the pro se defendant at the MCC.

SO ORDERED.

Dated:       New York, New York
             August 12, 2020                    /s/ John G. Koeltl
                                                 John G. Koeltl
                                           United States District Judge




                                       4
